Citation Nr: 1444534	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant is eligible for Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Virtual VA and VBMS files have been reviewed.



FINDINGS OF FACT

1.  The appellant had no service in the Armed Forces of the United States.

2.  The Board may not award benefits on the basis of equitable relief.


CONCLUSIONS OF LAW

1.  The appellant did not have the requisite service to render him basically eligible for VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2013).

2.  The Board is not a body which may award benefits on the basis of equitable relief on behalf of the Secretary of Veterans Affairs.  38 U.S.C.A. § 503(a); 
38 C.F.R. § 2.7; Moffitt v. Brown, 10 Vet. App. 214, 225 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Resolution of a Claim as a Matter of Law

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the appellant's claim of eligibility for VA benefits, where resolution of the claim is as a matter of law.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Legal Criteria

The appellant claims entitlement to VA benefits on the basis that he had valid military service with the United States Armed Forces during the Vietnam War.  In support of his claim, he submitted documents showing that he served with the Special Guerrilla Unit (SGU) in Laos from April 1964 to May 1975.  He asserts that he was recruited by the Central Intelligence Agency (CIA) to serve in the SGU in exchange for United States citizenship.  He states in his March 2010 claim that in September 1964, he stepped on a land mine and lost his right leg on the battlefield of Xieng Khouang.  After receiving a prosthetic leg, he assisted U.S. troops by folding parachutes and providing food and supplies for military families.  He fled Laos in 1975 when the Communist Lao came to power, and became a U.S. citizen in 1988.  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service. 38 U.S.C.A. §§ 101(2) , 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2013).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. § 3.1(d).

When a claimant does not submit evidence of service, or the evidence submitted does not meet the requirements of paragraph (a), "the Department of Veterans Affairs shall request verification of service from the service department."  38 C.F.R. § 3.203(c) (2013).  The U.S. Court of Appeals for the Federal Circuit held that "section 3.203(c) requires verification of service from the service department whenever a claimant lacks the kind of official evidence specified in section 3.203(a)."  Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008); see also Tagupa v. McDonald, 2014 WL 4199213 (Vet. App. Aug. 2014)(noting that 38 C.F.R. § 3.203(c) requires verification from the relevant service department).  

The Hmong Special Guerrilla Units actively supported U.S. efforts in the Vietnam conflict from 1961 to 1975.  SGUs fought the Communist Lao and North Vietnamese, rescued downed U.S. pilots and protected U.S. troops operating in that area.  See e.g. http://www.levin.senate.gov/newsroom/speeches/speech/in-recognition-of-the-hmong-special-guerrilla-units/?section=alltypes.  Although the U.S. honors SGU Veterans for their sacrifices and their contribution to U.S. efforts in the Vietnam conflict, SGUs are not included in the definition of the Armed Forces of the United States.  See 38 U.S.C.A. § 101, 106, 107; 38 C.F.R. § 3.1, 3.7.

The Board considered whether further development was required; however, this case differs because the service claimed by the appellant is not qualifying U. S. military service.  He has not submitted a Form DD 214 and more significantly, he has not alleged any service in the Armed Forces of the United States.  His sole contention and documentation is that his service with the Special Guerilla Unit in Laos should qualify him for VA benefits.  An initial request to the National Personnel Records Center returned indicated that a record could not be identified based upon the information provided (name and dates of service).  Since there is no potentially qualifying service claimed by the appellant, it would serve no purpose to request verification from the service department.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

As the appellant does not have the requisite service to qualify for VA benefits, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board is sympathetic to the appellant's claim, supported by the aforementioned documentation, that he served honorably in support of U.S. troops during the Vietnam conflict.  Neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court) is a body which may provide for equitable relief under any circumstances.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).  That is, the Board cannot go above and beyond what is allowed by specific legislative or regulatory directives (i.e. legal mandates) in the award of benefits (e.g. as enumerated in the United States Code and Code of Federal Regulations).  As this is the case, equitable relief cannot be granted. 

The Secretary of Veterans Affairs (Secretary), however, does have discretionary authority to grant equitable relief in certain circumstances.  38 U.S.C.A. § 503(a).  While, as noted above, the Board may not act for him in the exercise of such authority, the Veteran may petition the Secretary directly for consideration of equitable relief with respect to his claim.  See 38 C.F.R. § 2.7.


ORDER

Basic eligibility for VA benefits is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


